Order unanimously reversed, without costs, and matter remitted to Onondaga County Family Court for further proceedings in accordance with the following memorandum: Respondent appeals from an order committing him to the Onondaga County Correctional Facility for a term of six months for violating an order of protection. At the hearing for violation of such order, although the court informed respondent that he could be represented by an attorney, he was neither informed of his right to have an adjournment to confer with counsel nor informed of his right to have counsel assigned if he was financially unable to obtain one (Family Ct Act, §262). In light of all the circumstances disclosed in the record we find that respondent should have been clearly informed of his right to representation at the hearing. (Appeal from order of Onondaga County Family Court—contempt.) Present —Moule, J. P., Simons, Dillon, Hancock, Jr., and Denman, JJ.